                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6          scott.lachman@akerman.com
                                                             7   Attorneys for plaintiff and counter-defendant
                                                                 Bank of America, N.A.
                                                             8
                                                                                              UNITED STATES DISTRICT COURT
                                                             9                                     DISTRICT OF NEVADA
                                                                  BANK OF AMERICA, N.A., successor by
                                                            10    merger to BAC HOME LOANS SERVICING,               Case No.: 2:16-cv-00475-RFB-GWF
                                                                  LP fka COUNTRYWIDE HOME LOANS
                                                            11    SERVICING, LP,
                                                                                                                    MOTION TO REMOVE ATTORNEYS
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                          Plaintiff,                  FROM ELECTRONIC SERVICE LIST
                                                                  vs.
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                  REMINGTON PLACE HOMEOWNERS'
                                                            14    ASSOCIATION; 9060 BOSTON SPRINGS
                                                                  TRUST; and ABSOLUTE COLLECTION
                                                            15    SERVICES, LLC,
                                                            16                          Defendants.
                                                            17    9060 BOSTON SPRINGS TRUST, by and
                                                                  through trustee Kenneth Berberich,
                                                            18
                                                                                        Counterclaimant,
                                                            19
                                                                  vs.
                                                            20
                                                                  BANK OF AMERICA, N.A., successor by
                                                            21    merger to BAC HOME LOANS SERVICING,
                                                                  LP FKA COUNTRYWIDE HOME LOANS
                                                            22    SERVICING, LP
                                                            23                          Counter-defendant.
                                                            24            Plaintiff and counter-defendant Bank of America, N.A, successor by merger to BAC Home
                                                            25   Loans Servicing, LP f/k/a Countrywide Home Loans Services, LP (BANA) provide notice Brett
                                                            26   Coombs and Jason Zummo are no longer associated with the law firm of Akerman LLP.
                                                            27   ///
                                                            28   ///
                                                                                                             1
                                                                 48594363;1
                                                             1            BANA requests Mr. Coombs and Mr. Zummo be removed from the CM/ECF service list.

                                                             2            DATED April 12, 2019

                                                             3                                             AKERMAN LLP
                                                             4                                             /s/ Scott R. Lachman
                                                                                                           DARREN T. BRENNER, ESQ.
                                                             5                                             Nevada Bar No. 8386
                                                                                                           SCOTT R. LACHMAN, ESQ.
                                                             6                                             Nevada Bar No. 12016
                                                                                                           1635 Village Center Circle, Suite 200
                                                             7                                             Las Vegas, Nevada 89134
                                                             8                                             Attorneys for plaintiff and counter-defendant Bank of
                                                                                                           America, N.A.
                                                             9

                                                            10

                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13                                                IT IS SO ORDERED:
AKERMAN LLP




                                                            14

                                                            15                                             _________________________________
                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                            16

                                                            17                                                DATED: April 15, 2019
                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                          2
                                                                 48594363;1
